Title: Thomas Boylston Adams to Abigail Adams, 29 July 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Germantown 29 July 1799.
          
          I am in possession of your favor of the 21st: instt: with the letter of my brother enclosed; they were both very acceptable and I return the enclosure with thanks for the perusal— I hope shortly to receive the letter, which he mentions having written me on the subject of his affairs; though I think they are in as good & safe a train as any disposition I could make of them— I have written an account of every step I have taken in the disposal of his property, and have no doubt it will generally meet his approbation. The letter I enclosed for Dr: Tufts, was, I presume safely delivered.
          When you get my letter of the 21 st: your apprehensions for my safety will be removed— I have been but once in town since I first left it, though the fear of yellow fever did not restrain me— The City continues healthy as the season will allow, but solitary cases of highly malignant fever occur in many quarters. As I firmly believe in the domestic origin of the fever, I expect the numbers will increase with the progress of the Autumn, of those who are exposed to take the infection; and this is the opinion of many Doctors, who however are still abused for thinking so.
          I am almost afraid to tell you what society I frequent here lest alarm should be excited & disquieting apprehensions be multiplied on my account— There is a lady in the case—Aye & a very intelligent one too, whose mind is as chaste as her person and whose understanding has been cultivated by an intimacy with the choicest books— Whom can he mean? Not the B——ps daughter? No matter who it is—but you may remember I once had a female correspondent, whose signature was Laura and you read some of her numbers— She it is that answers very nearly to the portrait above— But she is advanced pretty far beyond her girlish days—perhaps some 35— Say—Am I in danger of acting the petrarch to this Laura? But fiction away— The ladies name is Wistar—of the friends Society & a niece of Mrs: Foulke with whom I once boarded
          Her family pass the Summer always at Germantown, and it so happens that their grounds extend to the house where I live now— this facility of intercourse is occasionally improved & I confess that some of my pleasantest hours are counted in this Society— Dont be alarmed.
          
          I am amused with your half revelations, which are all I want— I hear nothing of grumbling if any there be, for unless administration is approved, people have delicacy enough or dissimulation enough to conceal their thoughts from me.
          I am glad the Constitution is in so good hands; I had no confidence in her first Commander, though my opinion grew out of his reputation with the public. I hope that “Talbot & triumph,” as the Walpole eulogist has it, will hereafter, as heretofore “go hand in hand.”
          I am with all love & duty / Your Son
          
            T. B Adams.
          
        